Citation Nr: 1126260	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-30 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back disability, to include as secondary to service-connected patellofemoral syndrome, right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to July 2004.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The RO certified this appeal to the Board in March 2008 and in January 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in a January 2011 statement.  38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case contends that his currently diagnosed low back disability is related to service.  In the alternative, the Veteran alleges that his currently diagnosed low back disability is secondary to his service-connected right knee patellofemoral syndrome.  It is noted that the Veteran is service-connected for right knee patellofemoral syndrome, effective July 16, 2004.  See April 2005 rating decision.

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in April 1996.  The clinical evaluation showed that the Veteran's spine was normal.  He also provided a past medical history in which he specifically denied ever having recurrent back pain.  Additional STRs reflected treatment in service for upper, mid, and lower back pain on more than one occasion, while a quadrennial examination performed in October 2000 was negative for any back problems.  See STRs dated April 1997, April 2001, October 2000, and October 2002.  The Veteran was also afforded a clinical evaluation and physical examination in February 2004 prior to discharge from service.  The clinical evaluation showed that the Veteran's spine was normal.  He also provided a past medical history in which he specifically denied ever having recurrent back pain or any back problem.

Post-service evidence of record revealed that the Veteran sustained a work-related back injury in April 2005.  On remand, therefore, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his currently diagnosed back disability, including but not limited to records related to this injury and his worker's compensation claim that are not already of record.      

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) examination in connection with the current claim in July 2006.  According to the examiner, the Veteran's back disability, diagnosed as minimal disc bulges at L3-5, was "less than 50 percent likely" caused by or the result of back pain he experienced while in service.  However, the examiner failed to provide an opinion as to whether the Veteran's back disability was secondary to his service-connected right knee patellofemoral syndrome.  A remand is required to address this issue.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from November 6, 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his low back disability that are not already of record.  In addition, the Veteran is asked to provide any and all documentation, including worker's compensation records, pertaining to his work-related back injury in April 2005.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from November 6, 2010.  If there are no VA medical records dated after November 6, 2010, this finding should be documented in the claims folder.

3.  After the above development is completed, return the Veteran's claim file to the examiner who performed the July 2006 VA examination for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issue:

* Express an opinion as to whether the Veteran's currently diagnosed low back disability is proximately due to, the result of, or caused by the Veteran's service-connected right knee patellofemoral syndrome.  If not, the examiner is then asked to express an opinion as to whether the low back disability is aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected right knee patellofemoral syndrome.  The examiner must provide a complete rationale for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to address the question posed immediately above.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  A complete rationale for any stated opinion is required.

4.  After the requested addendum and/or examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum and/or examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
D. TRASKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


